DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action (First Action on the Merit) is in response to the application as originally filed and the concurrently filed preliminary amendment on 06/06/2020. Claims 1-23 have been cancelled and new claims 24-43 have been added by the preliminary amendment. The detail office action to the pending claims 24-43 is as shown below.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Attached with this correspondence is the initialed copy of the IDS.

Drawings
The drawings are objected to because elements 19, 20, 30, 32, 41, 42, and 50 in figure 1, elements 30-37, 22-27, 61-66, 91, 91 and 100 in figure 2, elements 30, 31, 38, 39, 51, 52,  101-108, 20, 61-66, 22-26 in figure 3, elements 22-27, 28, 51, 54, 61-66, 91, 92, 94, 95, 103-105, 95, 96, 100 in figure 4 and elements 22-26, 28, 50, 61-66, 91, 92, 100, 103-105, 135, 137-139 must be labelled or requires proper legend.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 38 shown in figure 4 is not showing in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

    PNG
    media_image1.png
    479
    319
    media_image1.png
    Greyscale


Claim Interpretation - 35 USC § 112
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claims 24-43 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “intermediate transmit/receive units 50-56”  “converter 20 and 21” and “control unit 30” having the transitional word “configured to” in claim 24  without reciting sufficient structure to achieve the function.  Furthermore, the generic 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 24-43 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
The claimed:
 ““intermediate transmit/receive units 50-56”  “converter 20 and 21” and “control unit 30”  do not have a corresponding structure shown and disclosed. 
A review of the specification does not show the corresponding structure described in the specification for the “intermediate transmit/receive units 50-56”  “converter 20 and 21” and “control unit 30” having the transitional word “configured to” in claim 24.  If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 25-43 are inherently rejected as being dependent on the rejected base claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24-43 are rejected under 35 U.S.C. 103 as being unpatentable over Stott et al., (Foreign patent number WO 2013178249 A1, cited by the Applicant, hereinafter referred to as Stott) in view of Ashrafi (US patent publication number 2018/0262272-A1, Ashrafi hereinafter).
Stott teaches   a system (10 and 110 in figures 1 and 2 respectively) comprising: at least one power electronics element (16); at least one control unit (12); and
a communications network 10 and 110) for communication between the at least one power electronics element (16) and the at least one control unit (14), the at least one power electronics element and the at least one control unit being separately arranged (see figures 1 and 2, where the controller and electronics devices 16 are communicating through repeaters 14), wherein the at least one control unit is configured to control the at least one power electronics element by means of transmitting at least one control signal to the at least one power electronics element (see figures 1 and 2 and the corresponding text for controller 
at least one communication link for communication of at least one signal over at least a part or portion of the communications network (see link 18 in figures 1 and 2), the at least one communication link at least in part utilizes a wired communication link (see disclosed link 18 being optical link); and
a plurality of intermediate transmit/receive units (14), each of the plurality of intermediate transmit/receive units is configured to receive at least one signal transmitted over the communications network in a direction from the at least one power electronics element and to the at least one control unit, or vice versa , and transmit the received at least one signal over the communications network in a direction to the at least one control unit or the at least one power electronics element, respectively, wherein each of the plurality of intermediate transmit/receive units is configured to function as a repeater, wherein the intermediate transmit/receive unit re-transmits the at least one signal which the intermediate transmit/receive unit has received (see repeaters 14 communicating to and from control unit 12 and electronic devices 16),
wherein the at least one power electronics element comprises a converter configured to convert high voltage DC to AC, or vice versa (see page 1, lines 6-18), said converter comprising a plurality of cells (see disclosed element 16 having a plurality of cells in page 2, lines 15-26, page 3, lines 1-18) , wherein the at least one control unit is configured to control at least one of the 
What Stott  fails to teach is that wherein the at least one communication [link at least in part utilizes a wireless communication link in claim 24.
Ashrafi for the same endeavor as the instant application and that Stott teaches a communication system between controller and power converter unit (see figure 92-92) using a wireless communication (see disclosed RF communication using horn antennas 110, 332).
To use the wireless communication teaching for Ashrafi in the system of Stott will enable the controller to control the  distance located power converter.
Therefore, it Would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ashrafi in the system of Stott. 
Further to claims 26, 28, 29, 31, 34-36, 39, 42 and 43, Stott also teaches that: 
The system according to claim 24, wherein at least one intermediate transmit/receive unit is configured to receive and/or transmit at least one signal over a wired communication link (see links 18 disclosed as fiber optical, electrical or electromagnetic disclosed in page 17, lines 21-29), as in claim 16.
The system according to claim 24, wherein the wired communication link comprises at least one of: at least one optical waveguide (see links 18 disclosed as fiber optical, electrical or 1 at least one electrical conductor, as in claim 18.
The system according to claim 24, wherein the plurality of intermediate transmit/receive units are arranged such that one of the intermediate transmit/receive units is configured to receive at least one signal transmitted by another one of the intermediate transmit/receive units (see elements 14 communicating between controller 12 and power converts 16), as in claim 29.
The system according to claim 29, wherein the one of the intermediate transmit/receive units is configured to receive at least one signal transmitted by the other one of the intermediate transmit/receive units over a wired communication link (see links 18 disclosed as fiber optical, electrical or electromagnetic disclosed in page 17, lines 21-29), as in claim 31.
The system according to claim 24, wherein the communications network is configured to implement half-duplex or full duplex communication between the at least one power electronics element and at least one control unit (see for the double arrow link 18 in figures 1 and 2) , as in claim 34.
The system according to claim 24, wherein the at least one control unit is configured to control the plurality of cells independently of each other by means of transmitting at least one control signal to each of the plurality of cells (see controller 12 in figure 2), as in claim 35.
The system according to claim 24, wherein at least one of the plurality of cells includes an intermediate transmit/receive unit (see elements 12 in figures 1 and 2 communicating 
The system according to claim 25, wherein at least one intermediate transmit/receive unit is configured to receive and/or transmit at least one signal over a wired communication link (see links 18 disclosed as fiber optical, electrical or electromagnetic disclosed in page 17, lines 21-29), as in claim 39.
The system according to claim 25, wherein the wired communication link comprises at least one of: at least one optical waveguide or at least one electrical conductor (see links 18 disclosed as fiber optical, electrical or electromagnetic disclosed in page 17, lines 21-29), as in claim 42.
The system according to claim 26, wherein the wired communication link comprises at least one of: at least one optical waveguide or at least one electrical conductor (see links 18 disclosed as fiber optical, electrical or electromagnetic disclosed in page 17, lines 21-29), as in claim 43.
Further to claims 25, 27, 30, 32-33 and 37, 38, 40-41, Ashrafi also teaches:

The system according to claim 24, wherein at least one intermediate transmit/receive unit is configured to receive and/or transmit at least one signal over a wireless communication link (see disclosed RF communication using horn antennas 110, 332), as in claim 25.
The system according to claim 24, wherein the wireless communication link comprises at least one radio frequency communication link (see disclosed RF communication using horn antennas 110, 332), an infrared communication link or a free-space optical communication link, as in claim 27.

The system according to claim 24, wherein at least one of: the at least one power electronics element, the at least one control unit or the at least one intermediate transmit/receive unit comprises at least one directional and/or polarized antenna (see antennas 110 and 332), as in claim 32.
The system according to claim 24, wherein the communications network is configured to permit communication between the at least one control unit and the at least one power electronics element based on Time-Division Multiple Access, TDMA, Space-Division Multiple Access, SDMA, Frequency-Division Multiple Access, FDMA, Orthogonal Frequency-Division Multiple Access, OFDMA, or Code Division Multiple Access, CDMA ([0222], [0242] and [0244]), or any combination thereof, as in claim 33.
The system according to claim 24, wherein each of the converter and the at least one control unit is arranged within a structure or building, and wherein the converter is arranged in a converter valve hall and the at least one control unit is arranged in a control room (see figures 103 and 104), as in claim 37.
The system according to claim 37, wherein the control room is separately located with respect to the converter valve hall, (see figures 103 and 104) as in claim 38.
The system according to claim 25, wherein the wireless communication link comprises at least one radio frequency communication link, an infrared communication link or a free-
The system according to claim 26, wherein the wireless communication link comprises at least one radio frequency communication link, an infrared communication link or a free-space optical communication link (see disclosed RF communication using horn antennas 110, 332), as in claim 41.
To use the wireless communication teaching for Ashrafi in the system of Stott will enable the controller to control the  distance located power converter over multi-access communication.
Therefore, it Would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Ashrafi in the system of Stott. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US patent number 9,954,458-B2 issued to Choi and US patent publication numbers 2013/0342131-A1 and 2020/0076548-A1 published to Recker and Peng respectively disclose a communication system for communicating between power converter and control unit.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFALDET BOCURE whose telephone number is (571)272-3015.  The examiner can normally be reached on M-to-F, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K AHN can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TESFALDET BOCURE/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims are drafted in in alternative form by using the word “or”, therefore reads on the wired communications.